DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claims 1, 2, 6-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wess (US 2015/0336133) in view of Kreft et al. (“Kreft”)(US 6,834,764).
Wess (fig. 1-13) teaches a disc screen comprising
(re: certain elements of claims 1, 6, 11, 21)  
a first and second adjacent auger discs, each disc comprising:
 an inner shaft (20) that runs along the central longitudinal axis (fig. 2, 3 with axis extending length of shaft 20);;
 an outer auger shaft constructed to slide over a portion of the inner shaft, the outer shaft comprising
a hub (fig. 2, 3, 7, 8 and para. 50-58 showing modular outer shaft elements 3, 3’ configured to slide over inner shaft, wherein modular elements create hub surface with a helical ridge structure)
wherein the hub comprises a hub surface and a helical ridge structure extending away from the hub surface and twisting about the longitudinal axis at least 360 degrees (Id. wherein base body near 310 can be regarded as hub surface and finger elements can be regarded as helical ridge structure);

(re: claim 2) wherein the hub is circular (fig. 7, 8);
an outer auger shaft constructed to slide over a portion of the inner shaft, the outer shaft comprising the hub (fig. 2, 3, 7, 8);
(re: claim 12) wherein the helical ridge of the first disc forms a gap with the hub surface of the second disc, and when the two discs are rotated in the same direction, the width of the gap is substantially constant (fig. 2); 
(re: claim 13) wherein the position of the gap moves along the direction (44) of the longitudinal axis of the first disc (Id.); 
(re: claim 14) wherein the position of the gap relative to the center of the hub of the first disc is not substantially constant (Id. wherein gap changes as helical ridge rotates).

Wess as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 6, 11, 21) a self-aligning spline that moves parallel to the central longitudinal axis, forming a detachable connection between the inner shaft and the outer shaft;
(re: claims 7, 17, 22)  wherein the self-aligning spline is constructed to allow the outer auger shaft to be detachably fixed to the inner shaft in one of a plurality of relative rotational positions;
(re: claims 8, 18, 23)  a stop that restricts the outer auger shaft from sliding relative to the inner shaft;
(re: claims 9, 19, 24) wherein the stop is threaded onto the inner shaft. 
(re: claims 10, 20, 25)  wherein the disc has two configurations:

 an adjustment configuration where the stop is released to allow the outer auger shaft to slide relative to the inner shaft, thereby allowing the outer auger shaft to be rotated to a second of the plurality of relative rotational positions. 
Kreft, however, teaches that it is well-known in the disc screen arts to secure an inner shaft to an outer hub shaft with a spline and stop configuration to ensure proper rotational energy transfer (fig. 11 showing spline 34, 36a-d, 38 and stop 63; col. 8, ln. 60-col. 9, ln. 40 teaching stop element 63 that can be threaded onto inner shaft to further lock-in modular hub elements and that spline elements, such as 34, 36a, can be secured against inner shaft, wherein release of stop allows adjustment of modular hub elements; see also fig. 12a, 12b and col. 9, ln. 40-60 teaching an additional aligning spline near 37 for proper rotational energy transfer).   It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences). Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that .

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  Examiner notes that claims are interpreted as broadly as reason allows and that it is reasonable to interpret a “self-aligning spline” as any threaded or toothed shaft element that functions to “align” and connect the inner and outer shaft and that is capable of movement in a direction parallel, i.e., around, the central axis as Applicant’s “spline” functions in this manner (see e.g., fig. 7a, 7b).  Thus, it is reasonable to interpret the various toothed connecting elements taught by Kreft as rendering Applicant’s claimed invention as obvious as the prior art teaches that this configuration is well-known for connecting inner and outer hub elements to ensure proper rotational energy transfer between said elements.  Consequently, as a reasonable interpretation of the prior renders the claimed invention obvious, the claims stand rejected.

Allowable Subject Matter
Claims 3-15 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
January 26, 2022